Filed Pursuant to Rule 424(b)(3) under the Securities Act of 1933 Registration No. 333-157012 PROSPECTUS 1ST CONSTITUTION BANCORP Warrant to Purchase 210,233 Shares of Common Stock, No Par Value 210,233 Shares of Common Stock, No Par Value This prospectus relates to the potential resale from time to time by selling securityholders of a warrant to purchase 210,233 shares of common stock (which reflects an adjustment, in accordance with the terms and conditions of the warrant, from 200,222 shares of common stock to reflect a 5% stock dividend payable on February 2, 2009 to holders of record of common stock as of January 20, 2009), or the warrant, and any shares of common stock issuable from time to time upon exercise of the warrant.In this prospectus, we refer to the warrant and the shares of common stock issuable upon exercise of the warrant collectively as the securities.The warrant, along with 12,000 shares of our Fixed Rate Cumulative Perpetual Preferred Stock, Series B (liquidation preference amount of $1,000 per share), or the senior preferred shares, were originally issued by us pursuant to a Letter Agreement dated December 23, 2008, and the related Securities Purchase Agreement – Standard Terms, between us and the United States Department of the Treasury, which we refer to as the initial selling securityholder or Treasury, in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended, or the Securities Act. The initial selling securityholder and its successors, including transferees, which we collectively refer to as the selling securityholders, may offer the securities from time to time directly or through underwriters, broker-dealers or agents and in one or more public or private transactions and at fixed prices, prevailing market prices, at prices related to prevailing market prices or at negotiated prices.If these securities are sold through underwriters, broker-dealers or agents, the selling securityholders will be responsible for underwriting discounts or commissions or agents’ commissions. We will not receive any proceeds from the sale of securities by the selling securityholders. Our common stock is listed on the NASDAQ Global Market under the symbol “FCCY”.On January 16, 2009, the closing price for the common stock was $9.25 per share.The warrant is not currently listed on any established securities exchange or quotation system and we do not intend to seek such a listing for the warrant unless we are requested to do so by the Treasury. Investing in our securities involves risks.You should carefully review the information contained in this prospectus under the heading “Risk Factors” beginning on page 2 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY BANK REGULATORY AGENCY, NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE NOT DEPOSITS OR ACCOUNTS OR OTHER OBLIGATIONS OF ANY BANK OR SAVINGS ASSOCIATION AND ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE COMMISSIONER OF BANKING AND INSURANCE OF THE STATE OF NEW JERSEY OR ANY OTHER GOVERNMENTAL AGENCY. Our principal executive offices are located at 2650 Route 130 North, Cranbury, New Jersey 08512 and our telephone number is (609) 655-4500. The date of this prospectus is February 6, 2009. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 8 INFORMATION ABOUT THE COMPANY 9 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF WARRANT 18 USE OF PROCEEDS 19 PLAN OF DISTRIBUTION 19 SELLING SECURITYHOLDERS 20 INTERESTS OF NAMED EXPERTS AND COUNSEL 21 EXPERTS 21 WHERE YOU CAN FIND MORE INFORMATION 22 ABOUT THIS PROSPECTUS Unless this prospectus indicates otherwise or the context otherwise requires, the terms “we,” “our,” “us,” “1st Constitution Bancorp” or the “Company” as used in this prospectus refer to 1st ConstitutionBancorp and, as the context requires, its subsidiaries including 1st Constitution Bank and 1st Constitution Capital Trust II.The term the “Bank” as used in this prospectus refers to 1st Constitution Bank. We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the securities. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.Because it is a summary, it does not contain all of the information that you should consider before investing in our securities.You should read the entire prospectus carefully, including the “Risk Factors” section and the other documents we refer to and incorporate by reference, in order to understand this offering fully.In particular, we incorporate important business and financial information into this prospectus by reference. 1st Constitution Bancorp is a bank holding company registered under the Bank Holding Company Act of 1956, as amended. The Company was organized under the laws of the State of New Jersey in February 1999 for the purpose of acquiring all of the issued and outstanding stock of 1st Constitution Bank and thereby enabling the Bank to operate within a bank holding company structure. The Company became an active bank holding company on July 1, 1999. The Bank is a wholly-owned subsidiary of the Company. Other than its investment in the Bank, the Company currently conducts no other significant business activities. On December 23, 2008, the Company entered into a Letter Agreement and a Securities Purchase Agreement – Standard Terms with the Treasury, pursuant to which the Company agreed to issue and sell, and the Treasury agreed to purchase, (i) 12,000 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series B, having a liquidation preference of $1,000 per share, and (ii) a ten-year warrant to purchase up to 200,222 shares of the Company’s common stock, no par value, at an initial exercise price of $8.99 per share.As a result of a 5% stock dividend payable on February 2, 2009 to holders of our common stock as of the close of business on January 20, 2009, which we refer to as the 2009 stock dividend, the shares of common stock initially underlying the warrant was adjusted to 210,233 shares of common stock and the initial per share exercise price was adjusted to $8.562 per share, each in accordance with the terms and conditions of the warrant.The warrant was immediately exercisable upon its issuance and will expire on December 23, 2018. We are registering the resale of the warrant sold to the Treasury pursuant to the transaction described above and elsewhere in this prospectus, as well as the shares of the Company’s common stock to be issued upon the exercise of the warrant.We have filed with the Securities and Exchange Commission a registration statement on Form S-3 with respect to the securities offered under this prospectus. The common stock of the Company is listed on the NASDAQ Global Market under the symbol “FCCY”.Our principal executive offices are located at 2650 Route 130 North, Cranbury, New Jersey08512 and our telephone number is (609) 655-4500. 1 RISK FACTORS An investment in our securities involves risks.The material risks and uncertainties that management believes affect the Company are described below.
